Botter, J. S. C.
(dissenting). Defendant, age 16, and another blade youngster were standing on a street corner outside a tavern in a well lighted area. A third individual of “youthful appearance” came out of the tavern and joined them. Two officers in an unmarked police car decided to “cheek [them] out and to see if anything had happened or if anything was being transacted.” The officers had heard nothing and had seen nothing pass among the three. As one officer testified, they were “just standing there talking for a few seconds and as we approached them they split up.” There was no testimony that the individuals began to run or were even aware of the officers’ presence. They came over to the police ear at the officers’ request.
The police officers asked what they were doing in the area, “and they said nothing.” Identification was requested, but the officer who testified could not recall if all throe had produced identification. When patted down, a packet containing cigarette paper and three thin glassine envelopes of heroin was found in defendant’s rear pocket. Defendant was arrested and the others were released.
In my opinion the conduct of defendant and his companions gave no suggestion whatever that they were engaging in crime or were about to do so. The facts here do not warrant an “investigatory stop” and frisk. Furthermore, there was absolutely no indication that the three were “armed and dangerous.” All you have are two black teenagers talking on a street corner at 10 p.sr. in early October, joined by a third male who has exited from a tavern. Notwithstanding that the three taverns located in the area were known for narcotics traffic, there is less reason here to suspect defendant of criminal conduct than in Sibron v. New York, 392 U. S. 40, 88 *284S. Ct. 1889, 20 L. Ed. 2d 917 (1968), and yet in Sibron the United States Supreme Court suppressed evidence as unconstitutionally seized.
In Sibron, over an eight-hour period, defendant had conversed with nine or more persons who were known nareartics addicts. Nothing was overheard and nothing was seen to pass between Sibron and the others. The court held that:
The inference that persons who talk to narcotics addicts are engaged in the criminal traffic in narcotics is simply not the sort of reasonable inference required to support an intrusion by the police upon an individual’s personal security. 392 U. S. at 62, 88 S. Ct. at 1902.
The court further said:
The police officer is not entitled to seize and search every person whom he sees on the street or of whom he makes inquiries. Before he places a hand on the person of a citizen in search of anything, he must have constitutionally adequate, reasonable grounds for doing so. In the case of the self-protective search for weapons, he must be able to point to particular facts from which he reasonably inferred that the individual was armed and dangerous. Terry v. Ohio, supra. Patrolman Martin’s testimony reveals no such facts. The suspect’s mere act of talking with a number of known narcotics addicts over an eight-hour period no more gives rise to reasonable fear of life or limb on the part of the police officer than it justifies an arrest for committing a'crime. 392 U. S. at 64, 88 S. Ct. at 1903.
As pointed out by Mr. Justice Harlan, concurring in Sibron, 392 U. S. at 72, 88 S. Ct. at 1907, a stop, short of an arrest, was authorized in Terry v. Ohio, 392 U. S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968) :
‘[AVjhere a police officer observes unusual conduct which leads him reasonably to conclude in light of his experience that criminal activity may be afoot . . .’
Read in the light of the above standards, neither the stop nor the search were authorized in the case at hand. None of the cases cited by the majority of this court go so far as to *285authorize a stop and search on as little evidence as exists here. For example, in Adams v. Williams, 407 U. S. 143, 92 S. Ct. 1921, 32 L. Ed. 2d 612 (1972), the investigatory stop was based upon information from a reliable informant, partly verified, that an individual seated in a nearby vehicle was carrying narcotics and possessed a gun. In Terry v. Ohio, supra, an officer observed two men who appeared to be “casing” a store for a possible robbery. In State v. York, 116 N. J. Super. 440 (App. Div. 1971), the defendant had been under surveillance because of his association with known narcotics violators; and, when approached by the police, he turned and handed a handkerchief containing heroin to someone behind him. The investigatory stop in State v. Dilley, 49 N. J. 460 (1967), followed the officer’s observation of two individuals at 3 :00 a.m. who were lingering between automobiles in a parking lot, and who had been observed earlier walking down the street turning their heads every few steps, looking to the rear. Finally, State v. Williams, 117 N. J. Super. 372 (App. Div. 1971), affirmed o. b., 59 N. J. 535 (1971), involved a defendant who had been observed conversing with known narcotics violators, and who, when the police approached, made a furtive downward motion, throwing a pink package to the floor of the car.
The facts at hand present none of the circumstances which supported the “stops” in the above cases. Defendant and his companions were not known to the arresting officers as narcotics violators, nor were their actions furtive. Mere presence in the vicinity of a tavern where others have been known to deal in narcotics is not enough to create reasonable suspicions about this defendant and his companions.
The majority opinion gives weight to the “refusal of the youngsters to respond” to the police officer’s inquiry. No officer testified that defendant and his companions “refused to respond” to their inquiries, and the trial judge made no such finding. The three came over when called and apparently cooperated when asked for identification. One officer *286testified that when he asked what they were doing there, “they said nothing.” The meaning of this testimony is not entirely clear. It may well be that the youths answered, “nothing,” a perfectly normal response for youngsters in that situation. In any case, the silence of one who is asked to explain his conduct cannot be considered affirmative evidence of an attempt to do an unlawful act (State v. Zito, 54 N. J. 206, 215 (1969)), although it may reinforce suspicion aroused by his prior conduct.
Mere presence in a high crime or narcotics area does not give the police reasonable grounds for an investigatory stop and frisk where the conduct of the suspect itself adds nothing to justify police intrusion. See Cunha v. Superior Court of Alameda County, 2 Cal. 3d 352, 85 Cal. Rptr. 160, 466 P. 2d 704 (1970); People v. Moore, 69 Cal. 2d 674, 72 Cal. Rptr. 800, 446 P. 2d 800 (1969). Those who deal in narcotics may act furtively, and with ingenuity, but there is no evidence that defendant on the night in question engaged in any conduct that could be so described.
Moreover, the police were not justified in unwrapping the 2 inch by 1-1/2 inch by 1/3 inch brown paper package, secured by a rubber band, which was found in defendant’s pocket. To say that it may have contained a thin knife or razor blade in an obvious evasion of the rule of law enunciated by the United States Supreme Court in Terry v. Ohio , supra, which allows police to make a protective search in limited instances. In Terry, the court allowed a search for weapons when the officer is justified in believing that the suspect is “armed and presently dangerous,” specifying that such a search cannot be a “full” search but must be “strictly circumscribed by the exigencies which justify its initiation.” 392 U. S. at 24, 26, 88 S. Ct. at 1882. It can hardly be imagined that the police were looking for a weapon, rather than narcotics, when the paper package was unwrapped. The police had no grounds for an arrest, as in State v. Campbell, 53 N. J. 230 (1969), reversing 97 N. J. Super. 435 (App. Div. *2871967), and no reason to fear defendant who was so "armed.” Presumably, the police had guns. Surely they were well enough protected against a person who would have no reason, if released, to reach into his hip pocket and start unwrapping a paper package in order to take out such an imagined weapon.
Accordingly, I would suppress the evidence and set aside the judgment of conviction.